Citation Nr: 1213506	
Decision Date: 04/12/12    Archive Date: 04/26/12

DOCKET NO.  08-25 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to recognition of N.V. as the "helpless child" of the appellant on the basis of permanent incapacity for self-support prior to attaining age 18.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The Veteran served for twenty years on active duty from January 1952 to January 1972.  He died in June 2005.  The appellant is the Veteran's widow. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 decision that, in pertinent part, denied recognition of N.V. as a helpless child of the appellant on the basis of permanent incapacity for self-support.  The appellant timely appealed.  

This appeal was previously before the Board in March 2010, when it was remanded for further development.  The requested development has been completed and the case has been returned to the Board. 

The issue of entitlement to an earlier effective date for the recognition of N.V. as the "helpless child" of the appellant on the basis of permanent incapacity for self-support prior to attaining age 18 has been raised by the appellant's representative in the March 2012 Informal Hearing Presentation, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Entitlement to recognition of N.V. as the "helpless child" of the appellant on the basis of permanent incapacity for self-support prior to attaining age 18 was granted in a February 2012 rating decision. 


CONCLUSION OF LAW

The benefit sought on appeal has been granted in full and there no longer remains any allegations of errors of fact or law for appellate review in the claim for entitlement to recognition of N.V. as the "helpless child" of the appellant on the basis of permanent incapacity for self-support prior to attaining age 18. 


REASONS AND BASES FOR FINDING AND CONCLUSION

This matter was previously before the Board in March 2010, at which time it was remanded for further development.  After the requested development was completed, the claim initially remained denied, and the appellant was issued a supplemental statement of the case to this effect in January 2012.  

Subsequent to the issuance of the January 2012 supplemental statement of the case, the RO granted entitlement to recognition of N.V. as the "helpless child" of the appellant on the basis of permanent incapacity for self-support prior to attaining age 18.  As noted in this decision, this represented a full and final determination of the matter, and the issue was considered to have been resolved in full.  The appellant received a notification letter to this effect and a copy of the rating decision in February 2012.  No additional communication has been received from her since this notification.  

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  As this matter has been resolved in the appellant's favor by administrative action, there remain no allegations of errors of fact or law for appellate consideration.  Therefore, the appellant's appeal must be dismissed.  38 C.F.R. §§ 19.7(b), 20.202 (2011).  


ORDER

The appeal for entitlement to recognition of N.V. as the "helpless child" of the appellant on the basis of permanent incapacity for self-support prior to attaining age 18 is dismissed. 



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


